Case 2:20-cv-12545-MAG-APP ECF No. 28, PageID.115 Filed 01/12/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,

                 Plaintiff,                   Civil No. 20-cv-12545

vs.
                                              Hon. Mark A. Goldsmith

One Hundred Six Thousand Two
Hundred Sixty Dollars ($106,260.00)
in U.S. Currency from Comerica
Bank Safe Deposit Box #0000046-2;
Ninety Thousand Two Hundred Thirty
Dollars ($90,230.00) in U.S. Currency
from Comerica Bank Safe Deposit Box
#00B0945-5; One Thousand Five
Hundred Seventy-Five Dollars ($1,575.00)
in U.S. Currency; Twenty-Two Thousand
Two Hundred Seventy-Seven Dollars
and Ninety-Seven Cents ($22,277.97) in
U.S. Currency from JP Morgan Chase
Bank Acct. #XXXXX0315; One Hundred
 Six Thousand Six Hundred Twenty-Three
Dollars and Thirty-Nine Cents
($106,623.39) in U.S. Currency from
Comerica Bank Checking Acct.
 #XXXXXX3895; Thirty-One Thousand
One Hundred Ninety-Five Dollars and Ten
Cents ($31,195.10) in U.S. Currency from
JP Morgan Chase Bank, Checking Acct.
#XXXXX7813; Ninety-Six Thousand Four
Hundred Fifty-Two Dollars and Forty-Six
Cents ($96,452.46) in U.S. Currency from
Comerica Bank, Checking Acct.
 #XXXXXX5135; Twenty-Four Thousand
Case 2:20-cv-12545-MAG-APP ECF No. 28, PageID.116 Filed 01/12/21 Page 2 of 4




Three Hundred Three Dollars and Twenty-Six
Cents ($24,303.26) in U.S. Currency from
Comerica Bank, Checking Acct. #XXXXX0751;
and All Funds on Deposit in Fidelity
Investments, Fidelity Self-Employed 401(k),
Acct. #487-886980, in the name of Soliman
Medical Center PLLC and Mikhayl S. Soliman.

                       Defendants in Rem.


              Default Judgment and Final Order of Forfeiture


      This matter came before the Court on Plaintiff United States of

America’s Motion for Entry of Default Judgment Against all Interested

Parties and Final Order of Forfeiture of the Defendants in rem. The

Court has reviewed the Motion and the record in this case and being fully

aware of the issues, Orders as follows:

      IT IS ORDERED that the United States’ Motion for Entry of

Default Judgment Against All Interested Parties and Final Order of

Forfeiture of the Defendants in rem is GRANTED and Default Judgment

is ENTERED in favor of the United States.

      IT IS FURTHER ORDERED that the Defendants in rem, which

consist of:


                                     2
Case 2:20-cv-12545-MAG-APP ECF No. 28, PageID.117 Filed 01/12/21 Page 3 of 4




     a.    One Hundred Six Thousand Two Hundred Sixty Dollars
           ($106,260.00) in U.S. Currency from Comerica Bank Safe
           Deposit Box #0000046-2;

     b.    Ninety Thousand Two Hundred Thirty Dollars ($90,230.00)
           in
           U.S. Currency from Comerica Bank Safe Deposit Box
           #00B0945-5;

     c.    One Thousand Five Hundred Seventy-Five Dollars
           ($1,575.00) in U.S. Currency;

     d.    Twenty-Two Thousand Two Hundred Seventy-Seven Dollars
           and Ninety-Seven Cents ($22,277.97) in U.S. Currency from
           JP Morgan Chase Bank Acct. #XXXXX0315;

     e.    One Hundred Six Thousand Six Hundred Twenty-Three
           Dollars and Thirty-Nine Cents ($106,623.39) in U.S.
           Currency from Comerica Bank Checking Acct.
           #XXXXXX3895;

     f.    Thirty-One Thousand One Hundred Ninety-Five Dollars and
           Ten Cents ($31,195.10) in U.S. Currency from JP Morgan
           Chase Bank, Checking Acct. #XXXXX7813;

     g.    Ninety-Six Thousand Four Hundred Fifty-Two Dollars and
           Forty-Six Cents ($96,452.46) in U.S. Currency from
           Comerica Bank, Checking Acct. #XXXXXX5135;

     h.    Twenty-Four Thousand Three Hundred Three Dollars and
           Twenty-Six Cents ($24,303.26) in U.S. Currency from
           Comerica Bank, Checking Acct. #XXXXX0751; and

     i.    All Funds on Deposit in Fidelity Investments, Fidelity Self-
           Employed 401(k), Acct. #487-886980, in the name of Soliman
           Medical Center PLLC and Mikhayl S Soliman.

                                     3
Case 2:20-cv-12545-MAG-APP ECF No. 28, PageID.118 Filed 01/12/21 Page 4 of 4




are FORFEITED to the United States under 18 U.S.C. § 981(a)(1)(A), 18

U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6), and a Final Order of

Forfeiture as to the Defendants in rem is GRANTED and ENTERED.

Any right, title, or ownership interest of Mikhayl Samy Soliman, Amany

Soliman, Soliman Family Trust, and all other interested parties, or their

successors and assigns, in the Defendants in rem, are forever

EXTINGUISHED and clear title to the Defendants in rem is VESTED in

the United States.

     The United States Marshals Service, or its designee, is

AUTHORIZED to dispose of the Defendants in rem according to law.

     SO ORDERED.

Dated: January 12, 2021                  s/Mark A. Goldsmith
     Detroit, Michigan                   MARK A. GOLDSMITH
                                         United States District Judge




                                     4
